** GRAND JURY — TIME FRAMES ** THE PROVISIONS OF 22 O.S. 345 [22-345], PROHIBITING A GRAND JURY FROM BEING CONVENED OR REMAINING IN SESSION DURING SPECIFIED PERIODS AND REQUIRING THE DISCHARGE OF A GRAND JURY IN SESSION AT THE COMMENCEMENT OF ANY PERIOD ARE IN CONFLICT WITH THE MANDATORY REQUIREMENT OF ARTICLE II, SECTION 18 OKLAHOMA CONSTITUTION; AND ACCORDINGLY, WERE REPEALED BY THE AMENDMENT TO ARTICLE II, SECTION 18 (GRAND JURY, PRIMARY, ELECTION, RUN OFF ELECTION, ORDER OF THE JUDGE PETITION) CITE: 22 O.S. 1182 [22-1182], 22 O.S. 345 [22-345] [22-345], ARTICLE II, SECTION 18 (JOHN PAUL JOHNSON)